Citation Nr: 0931550	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  04-26 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran served as a member of the Army National Guard of 
Kentucky on a period of active duty for training from May 
1987 to August 1987, and served on active duty from September 
1988 to September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied service connection for 
schizophrenia.

This matter has previously been before the Board, and was 
remanded to the RO in May 2006 in order to send proper 
Veterans' Claims Assistance Act notice to the Veteran, to 
obtain treatment records, and to provide an examination.

In February 2006, the Veteran was provided a travel board 
hearing before a Veterans Law Judge.  Since the time of that 
hearing, the Veterans Law Judge who presided over the hearing 
has left the Board.  As discussed below, the Veteran has 
elected to have a new travel board hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for schizophrenia.  
In February 2006, the Veteran was provided a hearing before a 
Veterans Law Judge who is no longer employed by the Board.  
The Veteran was provided the option of testifying at a new 
hearing.  In August 2009, the Veteran submitted his request 
for a new travel board hearing.  Therefore, the claim must be 
remanded in order to afford the Veteran a travel board 
hearing.


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel board hearing in 
accordance with his request.  Provide him 
reasonable advance notice of the date, time, and 
location of the hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

